LONG, Judge,
dissenting.
I respectfully dissent. The reason given by prison authorities for not calling the witnesses requested by the appellant to testify at his disciplinary hearing was that the names of those witnesses could not be verified at the time of the hearing. However, I am not satisfied that the appellant was unable to sufficiently identify those witnesses for prison authorities so that steps might be taken to seek their presence at the hearing. While I take no position on the value of these witnesses to the appellant’s case, I am not convinced that the prison authorities, in failing to secure the witnesses’ presence, afforded the appellant due process or made any attempt to show that the attendance of these witnesses could be “unduly hazardous to institutional safety or correctional goals.” Williams v. Davis, 386 So.2d 415, 419 (Ala. 1980); Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 985 (1974).